Citation Nr: 0104757	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-23 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim to entitlement to service connection for a low 
back disability.

2.  Whether new and material evidence has been presented to 
reopen a claim to entitlement to service connection for 
hypertension.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to November 
1979.  He was awarded the Silver Star, the Distinguished 
Flying Cross with one oak leaf cluster, the Bronze Star with 
two oak leaf clusters, and numerous other awards.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 1999, 
from the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which determined that 
new and material evidence had not been presented to reopen 
the claims for service connection for low back and 
hypertension disabilities originally denied in a rating 
decision of August 1997.


FINDINGS OF FACT

1.  The evidence submitted by the veteran to reopen his 
claims for service connection for a low back disability and 
hypertension subsequent to the August 1997 rating decision 
bears directly and substantially on the specific matters 
under consideration.

2.  The veteran injured his back on several occasions during 
his active military service.

3.  The veteran is currently diagnosed with a back 
disability.

4.  The veteran has submitted a professional medical opinion 
from a physician who treated him following several of his 
aircraft crashes during the Vietnam war.  This physician has 
rendered an opinion to the effect that the veteran's current 
low back disability had its origins during his period of 
active service.

5.  The change in circumstances and additional evidence 
relating to hypertension are so significant that it must be 
considered in order to fairly decide the merits of the claim.

CONCLUSIONS OF LAW

1.  Evidence submitted by the veteran with respect to service 
connection for a low back disability and hypertension since 
the August 1997 rating decision is new and material and 
serves to reopen his claims for service connection.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

2.  A low back disability was incurred in active service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  New and material evidence to reopen claims for service 
connection for a low back disability and hypertension.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

Service connection for a low back disability and hypertension 
was denied by a rating decision of August 1997.  It was noted 
that the evidence of record did not indicate that these 
conditions had their origins during the veteran's period of 
active military service.  Evidence provided subsequent to the 
August 1997 rating decision consists of the reports of 
various VA examinations, statements of private physicians, 
and the veteran's testimony at his personal hearing.  

With regard to the veteran's claim for service connection for 
a low back injury the Board notes the statement of Dr. 
Thomas.  Dr. Thomas stated that he was the flight surgeon for 
the veteran's helicopter assault battalion, and that he knew 
the veteran and treated him during his tour in Vietnam.  He 
stated that in his opinion the veteran's incidents in 
Vietnam, which included numerous difficult and hard landings, 
began a long trail of back problems and ultimately surgery 
which has disabled the veteran.  The Board finds this 
evidence both new and material.  The claim for service 
connection for a low back disability is reopened.

With regard to the veteran's claim for service connection for 
hypertension, the Board notes that subsequent to the August 
1997 rating decision the veteran has gained service 
connection for an anxiety disorder/post traumatic stress 
disorder (PTSD).  Development of his claim for service 
connection for hypertension has only been undertaken on a 
direct basis.  It does not appear from the record that 
development has occurred with regard to the veteran's claim 
that his hypertension is aggravated by his service connected 
psychiatric disorder.  The Board notes that VA examination is 
necessary when there is competent evidence of current 
disability; evidence indicating that the disability may be 
related to service; and the record does not contain 
sufficient medical evidence to decide the claim.

The Board notes that a VA PTSD examination, conducted in 
October 1998, shows an Axis IV diagnosis of stress related to 
his physical condition and his anxiety.  At his personal 
hearing, conducted in October 2000, the veteran and his 
representative put forward the proposition that the veteran's 
hypertension may be related to his service connected anxiety 
disorder/PTSD.  The Board finds that the grant of service 
connection for PTSD, the veteran's testimony at his hearing 
in October 2000, and the report of the October 1998 PTSD 
examination are new and material evidence regarding his claim 
for service connection for hypertension.  That claim is 
reopened.


2.  Entitlement to service connection for a low back 
disability.

Service connection may be established for a current 
disability which has not been clearly shown in service where 
there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2000); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992). 

A review of the veteran's service medical records indicates 
that he was hospitalized for low back pain in May 1977.  He 
gave a history of intermittent back pain for 10 years with 
episodes every six months.  Diagnosis was low back pain.  

The report of a VA spine examination, conducted in July 1997 
shows the veteran giving a history of a back injury during a 
parachute jump in 1967, followed by several re-injuries which 
occurred when he was shot down several times flying 
helicopters in Vietnam.  He stated that in July 1995 he was 
noted to have a fracture of two vertebrae and degeneration of 
another two vertebrae.  In September of 1997 he had a lumbar 
fusion with decompression laminectomy.  The diagnosis 
rendered was chronic low back pain with a history of previous 
injuries, lumbar stenosis status post decompressive 
laminectomy and multilevel fusion surgery.

The Board notes a statement from Dr. Thomas, dated in August 
1999.  He stated that he was the flight surgeon for the 229th 
Assault Helicopter Battalion from October 1969 to October 
1970.  He reported that he knew the veteran well during that 
period and that he remembers several instances when the 
veteran sustained low back injuries resulting from hard 
landings and crashes.  He rendered an opinion to the effect 
that the incidents in Vietnam began the long trail of back 
problems and ultimate surgery that disabled the veteran.

At his personal hearing, conducted in October 2000, the 
veteran provided testimony to the effect that he had been 
shot down seven time during his service in Vietnam.  On two 
occasions his co-pilot had been killed.  He was wounded three 
times.  During the period immediately following each crash he 
would be given pain pills and a period of rest for his back 
pain, after which he would resume flying.  He reported that 
his back continued to trouble him through the remainder of 
his Army career and that he was hospitalized in 1977.  He 
stated that he left the Army in 1979 because the condition of 
his back would not allow him to complete Army Physical 
Fitness Tests.

The Board finds the veteran's testimony both credible and 
convincing.  A physician who knew, and treated, the veteran 
during his period of active service has rendered an opinion 
to the effect that his current back disabilities had their 
origins during his period of active service.  The Board 
concludes that a grant of service connection for a low back 
disability is in order.


ORDER

The claim for service connection for hypertension is 
reopened.
Entitlement to service connection for a low back disability 
is granted.


REMAND

Applicable law provides that "disability" in the context of 
Veterans benefits law means any impairment of earning 
capacity, and such definition of disability mandates that any 
additional impairment of earning capacity resulting from an 
already service- connected condition, regardless of whether 
or not the additional impairment is itself a separate disease 
or injury caused by the service-connected condition, shall be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).

Thus, pursuant to 38 U.S.C.A. 1110 (West 1991) and 38 C.F.R. 
3.310(a) (2000), when aggravation of a veteran's non-service- 
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation. 

Evidence has been presented which indicates that the 
veteran's service connected PTSD may be related to, or 
aggravate his non-service connected hypertension.  The Board 
concludes that further development, to include a professional 
medical opinion is necessary for the equitable disposition of 
this claim.

Therefore, this claim is REMANDED to the RO for the 
following:

The veteran should be scheduled for a VA 
examination.  The examiner should be 
asked to review the claims folder prior 
to examination.  He should be asked to 
render an opinion regarding what possible 
relationship there is between the 
veteran's PTSD and his hypertension, to 
specifically include the question of 
whether the veteran's service connected 
PTSD increases the level of severity of 
or otherwise aggravates his hypertension.

Upon completion of the above described item the RO should 
review the veteran's claim for service connection for 
hypertension.  If the decision remains adverse the RO should 
provide the veteran and his representative a supplemental 
statement of the case and adequate time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 



